UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1071


THOMAS   WILSON   BEAUMONT,    III,   House   of Beaumont,
Beneficiary, Pre-1861 private American Citizen of the
United States of America, the de jure Republic,

                Plaintiff - Appellant,

          v.

SOUTH STATE BANK; UNKNOWN TRUSTEES 1-10,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   C. Weston Houck, Senior District
Judge. (9:15-mc-00385-CWH-MGB)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Wilson Beaumont, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas Wilson Beaumont, III, appeals the district court’s

January   11,    2016,   order   dismissing   as   moot   his   self-styled

revised bill in equity and petition for a temporary restraining

order and denying his self-styled petition to seal and proceed

ex parte.       We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      Beaumont v. S. State Bank, No. 9:15-mc-00385-

CWH-MGB (D.S.C. Jan. 11, 2016)           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   AFFIRMED




                                     2